Exhibit 10.1
 
Execution Version
 
 
 
 
 
ASSET PURCHASE AGREEMENT


 


 
By and Among
 


 
PARTY CITY OF WARWICK, INC.


&


PARTY CITY OF LINCOLN, LLC,
 
as Sellers,
 
 
and
 
 
iPARTY CORP.
 
&
 
iPARTY RETAIL STORES CORP.,
 
as Buyers
 


 
Dated as of August 15, 2007
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.
1
2.
ACQUISITION OF ASSETS BY BUYER.
8
 
2.1.
Purchase and Sale of Assets.
8
 
2.2.
Excluded Assets.
9
 
2.3.
Assumption of Liabilities.
10
 
2.4.
Liabilities Not Assumed.
10
 
2.5.
Purchase Price.
11
 
2.6.
The Closing.
11
 
2.7.
Deliveries by Sellers and Buyer.
11
 
2.8.
Allocation of Purchase Price.
12
 
2.9.
Deposit.
13
 
2.10.
Prorations.
13
 
2.11.
Cash.
14
 
2.12.
Acquired Inventory.
14
3.
REPRESENTATIONS AND WARRANTIES OF THE SELLERS.
16
 
3.1
Organization and Qualification of the Sellers.
16
 
3.2
Authorization of Transaction.
17
 
3.3
Noncontravention.
17
 
3.4
Brokers’ Fees.
17
 
3.5
Assets.
17
 
3.6
Legal and Other Compliance.
17
 
3.7
Consents.
17
 
3.8
Property, Plant and Equipment.
18
 
3.9
Litigation.
18
 
3.10
Environmental Matters.
18
 
3.11
Affiliated Transactions.
19
 
3.12
Absence of Certain Developments.
19
 
3.13
Employment.
19
 
3.14
Certain Financial Information.
19
 
3.15
Undisclosed Liabilities.
19
 
3.16
Tax Matters.
20
 
3.17
Contracts.
21
 
3.18
Insurance.
21
 
3.19
No Material Adverse Change.
21
 
3.20
No Competing Superstore.
21
4.
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND BUYER PARENT.
22
 
4.1
Organization and Qualification of the Buyer and Buyer Parent.
22
 
4.2
Authorization of Transaction.
22
 
4.3
Noncontravention.
22
 
4.4
Brokers’ Fees.
22
 
4.5
Consents.
23
 
4.6
Litigation.
23
5.
PRE-CLOSING COVENANTS.
23
 
5.1
General.
23

 

--------------------------------------------------------------------------------


 
 

 
5.2
Notices and Consents.
23
 
5.3
Operation of Businesses.
23
 
5.4
Full Access.
24
 
5.5
Notice of Developments.
24
 
5.6
Exclusivity.
24
 
5.7
Monthly Financial Reports.
25
 
5.8
Lease Assignments
25
 
5.9
Rhode Island Tax Good Standing
25
6
CONDITIONS TO OBLIGATION TO CLOSE.
25
 
6.1
Conditions to Obligation of the Buyer and Buyer Parent.
25
 
6.2
Conditions to Obligations of the Sellers.
27
7
POST CLOSING COVENANTS.
28
 
7.1
Non-Competition.
28
 
7.2
Payment Received.
28
 
7.3
Employees.
29
 
7.4
Reimbursement for Returns and Gift Certificates.
29
 
7.5
Utilities and Telephone Service.
30
 
7.6
Future Assurances.
30
8
INDEMNIFICATION.
30
 
8.1
Buyer’s Indemnification.
30
 
8.2
Seller’s Indemnification.
31
 
8.3
Time Limitations.
31
 
8.4
Certain Other Indemnity Matters.
32
 
8.5
Third Party Claims.
33
 
8.6
Information.
33
9
TERMINATION.
33
 
9.1
Termination of Agreement.
33
 
9.2
Effect of Termination.
34
10
MISCELLANEOUS.
34
 
10.1
Press Releases
34
 
10.2
Entire Agreement.
35
 
10.3
Succession and Assignment; No Third-Party Beneficiary.
35
 
10.4
Counterparts.
35
 
10.5
Headings.
35
 
10.6
Notices.
36
 
10.7
Governing Law.
37
 
10.8
Amendments and Waivers.
37
 
10.9
Severability.
37
 
10.10
Expenses.
37
 
10.11
Construction.
38
 
10.12
Incorporation of Schedules.
38
 
10.13
Jurisdiction.
38
 
10.14
Venue.
38
 
10.15
Service of Process.
38
 
10.16
Waiver of Jury Trial.
39

 

--------------------------------------------------------------------------------


 


Schedules
   
Schedule 2.1(a)(i)
-
Fixed Asset Register
Schedule 2.1(b)
-
Leases
Schedule 2.1(c)
-
Telephone Numbers
Schedule 2.1(e)
-
Other Assumed Contract Rights/Obligations
Schedule 2.8
-
Allocation of Purchase Price
Schedule 2.12
-
Acquired Inventory
     
Disclosure Schedules
   
Schedule 3.7
-
Material Consents (Sellers)
Schedule 3.10
-
Environmental Matters
Schedule 3.14
-
Monthly Sales and Profit and Loss Statements
Schedule 3.17
 
Contracts
Schedule 4.5
-
Material Consents (Buyer and Buyer Parent)
     
Exhibits
   
Exhibit A
-
Bill of Sale
Exhibit B
-
Instrument of Assumption
Exhibit C
-
Lease Assignment and Assumption

 

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the “Agreement”) is entered into on August 15,
2007, by and among iParty Retail Stores Corp., a Delaware corporation (the
“Buyer”), iParty Corp., a Delaware corporation (the “Buyer Parent”), Party City
of Warwick, Inc., a Rhode Island corporation (“Party City Warwick”), and Party
City of Lincoln, LLC, a Rhode Island limited liability company (“Party City
Lincoln” and with Party City Warwick, the “Sellers” and each a “Seller”), and,
with respect to certain sections hereof, certain other parties set forth on the
signature pages hereto.  The Buyer, Buyer Parent, and the Sellers, and, where
applicable, the other parties set forth on the signature pages hereto, are
collectively referred to herein as the “Parties.”


Whereas, Sellers have determined that they desire to sell and transfer their
retail stores located in Warwick, Rhode Island and Lincoln, Rhode Island
respectively;
 
Whereas, Buyer and Buyer Parent desire to purchase and acquire such retail
stores from Sellers;
 
Whereas, subject to the terms and conditions contained in this Agreement,
Sellers hereby shall sell and transfer and Buyer hereby shall purchase and
acquire certain of the assets (and assume certain of the liabilities associated
with those assets) of the Sellers’ retail stores located at Cowesett Corners in
Warwick, Rhode Island and the Lincoln Mall in Lincoln, Rhode Island (the
“Acquired Locations”), all as more fully specified below;
 
Whereas, to facilitate and further the transactions contemplated by this
Agreement, the Parties have agreed that, except as provided for herein, Sellers
and their Affiliates may continue to engage in their  businesses after the
consummation of the transactions contemplated hereby.
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1.     DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.
 
As used herein, the following terms will have the following meanings:
 
“Acquired Assets” has the meaning set forth in §2.1.
 
“Acquired Inventory” has the meaning set forth in §2.12.
 
“Acquired Locations” has the meaning set forth in the recitals.
 
“Action” means any claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity and whether civil
or criminal), controversy, assessment, arbitration, investigation, hearing,
charge, complaint, demand, notice or proceeding to, from, by or before any
Governmental Authority.
 

--------------------------------------------------------------------------------


 
 
“Affiliate” means, as to any specified Person at any time, each Person directly
or indirectly controlling, controlled by or under direct or indirect common
control with such specified Person at such time, and, as to natural persons,
shall also include any immediate family member of such person, including, such
person’s spouse, parents, children, siblings, mother-in-law, father-in-law,
brother-in-law, sister-in-law, son-in-law, daughter-in-law, and any other
relative (by blood or adoption) who has a place of residence in such person’s
home .
 
“Agreement” has the meaning set forth in the preamble.
 
“Assumed Liabilities” has the meaning set forth in §2.3.
 
“Bill of Sale” has the meaning set forth in §2.7.
 
“Businesses” means the operations of the Sellers related to the retail sale and
merchandising of party goods and related items that are conducted in the retail
stores operated by the Sellers at the Acquired Locations.
 
“Business Day” means any weekday other than a weekday on which banks in The
Commonwealth of Massachusetts or the State of Rhode Island are authorized or
required to be closed.
 
“Buyer” has the meaning set forth in the preamble.
 
“Buyer Indemnitees” has the meaning set forth in §8.2.
 
“Buyer Parent” has the meaning set forth in the preamble.
 
“Buyer’s Knowledge” means the actual (and not constructive or imputed) knowledge
of Sal Perisano and Dave Robertson.
 
“Cash Purchase Price” has the meaning set forth in §2.5.
 
“CERCLA” shall mean the federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended.
 
“Clearance Merchandise” has the meaning set forth in §2.12.
 
“Closing” has the meaning set forth in §2.6.
 
“Closing Date” has the meaning set forth in §2.6.
 
“Closing Documents” has the meaning set forth in §2.7.
 
“COBRA” shall mean Consolidated Omnibus Budget Reconciliation Act.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2

--------------------------------------------------------------------------------


 
 
“Contractual Obligation” means, with respect to any Person, any written
contract, agreement, deed, mortgage, lease, license, commitment, undertaking,
arrangement or understanding, or other document or written instrument, including
without limitation any document or written instrument evidencing or otherwise
relating to any Debt (but excluding the charter and by-laws of such Person), to
which or by which such Person is a party or otherwise subject or bound or to
which or by which any property or right of such Person is subject or bound.
 
 "Debt” of any Person means all obligations of such Person (i) for borrowed
money, (ii) evidenced by notes, bonds, debentures or similar instruments, (iii)
under capital leases or (iv) in the nature of Guarantees of the obligations
described in clauses (i) through (iii) above of any other Person.
 
“Defective Merchandise” has the meaning set forth in §2.12.
 
“Deposit” has the meaning set forth in §2.9.
 
“Disclosure Schedule” has the meaning set forth in §3.
 
“Employees” has the meaning set forth in §7.3(a).
 
“Employee Plans” mean all compensation and benefit plans, programs,
arrangements, contracts, agreements, understandings, commitments and policies
sponsored, administered, maintained, or contributed to, by or on behalf of the
Sellers relating to the Acquired Locations for the benefit of any former or
current employees of the Sellers who perform services for the Sellers in
connection with the Acquired Locations or their respective dependents.
 
“Enforceable” means, with respect to any Contractual Obligation stated to be
Enforceable by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms, except to the extent that enforcement
of the rights and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).
 
“Environmental Laws” shall mean all federal, state, local and foreign statutes,
rules, orders, directives, judgments, permits, regulations, and ordinances or
the common law concerning or relating to the environment, occupational health
and safety, pollution, or protection of public health  including without
limitation all those relating to the generation, manufacture, processing,
import, export, labeling, recycling, registration, investigation, documentation,
use, handling, transportation, treatment, storage, remediation, disposal,
release, or threatened release of any Materials of Environmental Concern, as
such requirements are enacted and in effect on or prior to the Closing Date,
including, without limitation, any statute, regulation, administrative decision,
order, or release pertaining to: (i) air, water, and noise pollution, (ii)
groundwater and soil contamination, (iii) the release, threatened release, or
accidental release into the environment, the workplace or other areas of
Materials of Environmental Concern, including emissions, discharges, injections,
spills, escapes or dumping of Materials of Environmental Concern, (iv) transfer
of interests in or control of real property which may be contaminated, (v)
community or worker right-to-know disclosures with respect to Materials of
Environmental Concern, (vi) the protection of wild life, marine life and
wetlands, and endangered and threatened species, (vii) storage tanks, vessels,
containers, abandoned and discarded barrels and other closed or breached
receptacles, and (viii) health and safety of employees and other persons.  As
used above, the term “release” shall have the meaning set forth in CERCLA.
 
3

--------------------------------------------------------------------------------


 
 
“Excess Seasonal Merchandise” has the meaning set forth in §2.12.
 
“Excluded Assets” has the meaning set forth in §2.2.
 
*Excluded Contracts” has the meaning set forth in §2.1(e).
 
“Financial Statements” shall mean as to each Seller:
 
(a)           the compiled balance sheets and statements of income, changes in
stockholders’ equity and cash flows as of the end of and for each of the last
two fiscal years through and including the Most Recent FYE Balance Sheet Date,
and
 
(b)           the unaudited statements of income (or profit and loss
statements), sales, and cash flows for each monthly period since the Most Recent
FYE Balance Sheet Date and the unaudited balance sheet as of June 30, 2007,
 
copies of which are attached hereto as Schedule 1.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.
 
“Greeting Card Merchandise” has the meaning set forth in §2.12.
 
“Guarantee” means (i) any guarantee, other than in the Ordinary Course of
Business, of the payment or performance of, or any contingent obligation in
respect of, any Debt or other obligation of any other Person, (ii) any other
arrangement, other than in the Ordinary Course of Business, whereby credit is
extended to one obligor on the basis of any promise or undertaking of another
Person (A) to pay the Debt or other obligation of such obligor, (B) to purchase
any obligation owed by such obligor, (C) to purchase or lease assets (other than
inventory in the Ordinary Course of Business) under circumstances that would
enable such obligor to discharge one or more of its obligations or (D) to
maintain the capital, working capital, solvency or general financial condition
of such obligor or (iii) any liability as a general partner of a partnership or
as a venturer in a joint venture in respect of indebtedness or other obligations
of such partnership or venture.
 
4

--------------------------------------------------------------------------------


 
 
“Hired Employees” has the meaning set forth in §7.3(c).
 
“Instrument of Assignment and Assumption” has the meaning set forth in §2.7.
 
“Intellectual Property” means the following types of proprietary rights:
patents, copyrights, Trademarks, mask works, software, trade secrets and
proprietary information (including without limitation proprietary ideas,
research and development, know-how, processes and techniques, technical data,
specifications, customer and supplier lists (other than the customer mailing
list used by the Acquired Locations in connection with the conduct of the
Businesses), pricing and cost information, and business and marketing plans and
proposals), all applications for any of the foregoing, all copies and tangible
embodiments of any of the foregoing in Sellers’ possession or control, and any
Contractual Obligations granting rights related to the foregoing (i) subsisting
in, covering, reading on, directly applicable to, used in the production of or
existing in the Technology used in the Acquired Locations or (ii) that are
owned, licensed or controlled in whole or in part by the Sellers and relate to
the Acquired Locations.
 
“Inventory Taking” has the meaning set forth in §2.12.
 
“Inventory Taking Instructions” has the meaning set forth in §2.12.
 
“Layaway, Repair, and Special Orders Merchandise” has the meaning set forth in
§2.12.
 
“Leases” has the meaning set forth in §2.1(b).
 
“Lease Assignment and Assumption” has the meaning set forth in §2.7.
 
“Legal Requirement” means any United States federal, state, or local or any
foreign law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order, judgment or decree of any Governmental Authority, or
any similar provision having the force and effect of law.
 
“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated and whether due or to become due).
 
“Lien” means any mortgage, pledge, lien, security interest, charge, adverse or
prior claim, encumbrance, restriction on transfer, conditional sale or other
title retention device or arrangement (including without limitation a capital
lease), transfer for the purpose of subjection to the payment of any Debt or
other obligation, or restriction on the creation of any of the foregoing,
whether relating to any property or right or the income or profits therefrom;
provided, however, that the term “Lien” shall not include (i) statutory liens
for Taxes, special assessments, or other governmental charges to the extent that
the payment thereof is not in arrears or otherwise due, (ii) imperfections in
title or encumbrances in the nature of zoning restrictions, easements, rights or
restrictions of record on the use of real property if the same do not impair its
use in the operations of the Acquired Location as currently conducted, (iii)
statutory or common law liens in favor of carriers, warehousemen, mechanics and
materialmen, statutory or common law liens to secure claims for labor, materials
or supplies and other like liens, which secure obligations to the extent that
payment thereof is not in arrears or otherwise due, and (iv) as to any leased
assets or properties (including pursuant to financial or capital leases), rights
of the lessors thereof.
 
5

--------------------------------------------------------------------------------


 
 
“Loss” means any loss, Liability, claim, damage, expense (including costs of
investigation and defense, reasonable attorneys’ fees, and any interest and
penalties imposed or assessed by any Governmental Authority), whether or not
involving a third party claim, and reduced by the amount of any insurance
proceeds and any Tax Benefit applicable to the then current fiscal year in
respect of (i) such Loss or (ii) a correlative adjustment which makes allowable
to the Buyer, Buyer Parent, Sellers, or any of their Affiliates any deduction,
amortization, exclusion from income, or other allowance.
 
“Material Adverse Effect” means any change in or effect on the Businesses at the
Acquired Locations, the Acquired Assets or the Assumed Liabilities that, when
considered either singly or in the aggregate, would result in a material adverse
effect on the condition (financial or otherwise), prospects, or operations
(including under any Lease) of the Businesses, Acquired Assets and Assumed
Liabilities at the Acquired Locations, other than any such changes or effects
resulting from (i) this Agreement, the transactions contemplated hereby or the
announcement thereof, (ii) changes in general economic or political conditions
or the securities markets in general to the extent that they do not have a
substantially disproportionate effect on the Businesses at the Acquired
Locations, and (iii) changes in GAAP or its application.
 
“Materials of Environmental Concern” means (i) any pollutants, contaminants, or
hazardous substances (as such terms are defined under CERCLA), pesticides, (as
such term is defined under the Federal Insecticide, Fungicide and Rodenticide
Act), hazardous wastes (as such term is defined under the Resource Conservation
and Recovery Act), other hazardous, radioactive or toxic materials, oil,
petroleum and petroleum products (and fractions thereof), or any other material
listed or subject to regulation under any law, statute, rule, regulation,
permit, or directive due to its potential, directly or indirectly, to harm the
environment or the health of humans or other living beings, including, without
limitation, those substances defined or regulated as hazardous or toxic under
Environmental Laws.
 
“Most Recent FYE Balance Sheet” shall mean for each Seller the balance sheet of
such Seller as of the Most Recent FYE Balance Sheet Date provided to the Buyer.
 
“Most Recent FYE Balance Sheet Date” shall mean December 31, 2006 in the case of
each Seller.
 
“Non-Competition Period” has the meaning set forth in §7.1.
 
“Non-Disclosure Agreement” means the Mutual Non-Disclosure Agreement, dated
April 2, 2007, by and between the Buyer Parent and Sellers.
 
“Ordinary Course of Business” means, with respect to the Acquired Locations, the
ordinary course of business consistent with past custom and practice of the
Acquired Locations (including with respect to the quantity and frequency of and
expenditure on advertising for the Acquired Locations) and shall expressly
exclude, without limitation, any going out of business or similar sales (however
denominated) or any sell off of any merchandise at sale prices that are
inconsistent with Sellers’ past practices at the Acquired Locations.
 
6

--------------------------------------------------------------------------------


 
 
“Other Assumed Contract Rights/Obligations” has the meaning set forth in
§2.1(f).
 
“Out-of-Season Merchandise” has the meaning set forth in §2.12.
 
“Parties” has the meaning set forth in the preamble above.
 
"Party" means any of the Parties individually.
 
“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint stock or
venture, an unincorporated organization, a Governmental Authority, an estate or
other entity or organization.
 
“Personal Property” has the meaning set forth in §2.1(a).
 
“Purchase Price” has the meaning set forth in §2.5.
 
"Restricted Parties" means, collectively, the Sellers, their subsidiaries,
assigns, successors and Affiliates.
 
"Restricted Party" means any of the Restricted Parties individually.
 
“Restricted Region” has the meaning set forth in §7.1.
 
“Retained Liabilities” has the meaning set forth in §2.4.
 
“Sellers” has the meaning set forth in the preamble.
 
“Seller Indemnitees” has the meaning set forth in §8.1.
 
“Sellers’ Knowledge” means the knowledge of Luis Art Linares and Jose L.
Linares after due inquiry of Walter Fitzsimmons and the store managers for the
Acquired Locations employed by the Sellers immediately prior to the Closing
 
“Tax” or “Taxes” means any United States federal, state, or local or any foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, customs duties, capital stock, franchise,
profits, withholding, social security (or similar, including FICA),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax, including any interest, penalty, or addition thereto.
 
“Tax Benefit” shall mean any refund or reduction in Tax realized by any Person
(or any Affiliate of a Person) attributable, as the context may require, to any
specified matter or event, which Tax Benefit shall be determined after first
taking into account all other items of income, gain, loss, deduction or credit
of such Person or Affiliate.
 
7

--------------------------------------------------------------------------------


 
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Technology” means all inventions, copyrightable works, discoveries,
innovations, know-how, information (including ideas, research and development,
know-how, formulas, compositions, processes and techniques, technical data,
designs, drawings, specifications), and all other forms of technology, including
improvements, modifications, derivatives or changes, whether or not protectible
or protected by patent, copyright, mask work right, trade secret law or
otherwise.
 
“Trademarks” means any trademarks, service marks, trade dress, and logos,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith.
 
“Transaction Proposal” has the meaning set forth in §5.6.
 
“Transfer Taxes” has the meaning set forth in §9.10.
 
"Transitional Assets" has the meaning set forth in §7.6.
 
2.     ACQUISITION OF ASSETS BY BUYER.
 
2.1.  Purchase and Sale of Assets.
 
The Sellers agree to sell and transfer to the Buyer, and the Buyer agrees to
purchase and acquire from the Sellers at the Closing, subject to the exclusions
contained in §2.2 and subject to and upon the other terms and conditions
contained herein, all of Sellers’ right, title and interest in and to the assets
of the Sellers which are used or required in the conduct of the Businesses as
set forth below (collectively, the “Acquired Assets”), and no other properties,
assets, or rights of the Sellers:


(a)  (i)  the tangible personal property and leasehold improvements, including
machinery, equipment (but excluding, specifically, POS equipment and computers),
alarm systems, tools, furniture, fixtures, furnishings, shelving, owned by the
Sellers and used or required in the conduct of the Business, each as set forth
on the fixed asset register attached hereto as Schedule 2.1(a)(i) (as
supplemented by Sellers at Closing for any additional items acquired after the
date hereof), and (ii) the Acquired Inventory (such Acquired Inventory,
collectively with the items specified in §2.1(a)(i), the “Personal Property”);
 
(b)  all rights of the Sellers (i) as tenants under the leases relating to the
real property at the Acquired Locations (including to security deposits, but
only if and to the extent any existing deposits are not released by the
landlords on or prior to Closing) and (ii) under the leases relating to such
personal property as is used in the Businesses, each as set forth on Schedule
2.1(b) (collectively, the “Leases”) ;
 
8

--------------------------------------------------------------------------------


 
 
(c)  all rights of the Sellers to the telephone numbers of the Acquired
Locations, each as set forth on Schedule 2.1(c);
 
(d)  all customer mailing lists and other records relating to the customers of
the Businesses or used at or by the Acquired Locations in connection with the
conduct of the Businesses that are not owned by Party City Corporation;
 
(e)  such other contracts, contract rights, agreements and leases (in addition
to the Leases) of Sellers required for the conduct of the Businesses at the
Acquired Locations as may be set forth on Schedule 2.1(e),  as updated by
Sellers as of the Closing Date, and in each case accepted by Buyer (“Other
Assumed Contract Rights/Obligations”); but specifically excluding any
contractual obligations with Party City Corporation and Gibson Greeting Cards
and all other contracts, agreements or leases of Sellers (collectively the
“Excluded Contracts”); and
 
        (f)       the goodwill of the Businesses at the Acquired Locations.
 
2.2.  Excluded Assets.
 
There shall be excluded from the Acquired Assets to be sold and transferred to
Buyer hereunder, and, to the extent in existence on the Closing Date, the
Sellers shall retain all of the Sellers’ right, title and interest in and to the
following assets, properties and rights of the Sellers (collectively, the
“Excluded Assets”):


(a)  the consideration delivered to Sellers by Buyer or Buyer Parent pursuant to
this Agreement and all checks received by the Sellers as of the Closing which
have not yet cleared or been deposited or cashed;
 
(b)  any assets of the Sellers not used in the conduct of the Businesses as well
as any POS equipment and computers, even if used in the conduct of the
Businesses;
 
(c)  all rights of the Sellers under the Excluded Contracts;
 
(d)  all claims, prepayments, refunds, entitlements, causes of action, choses in
action, rights of recovery, rights of set off and rights of recoupment,
including without limitation with respect to Taxes, which Sellers may hereafter
receive or be responsible for by reason of their ownership of the Acquired
Assets prior to the Closing or which have arisen in connection with the
operation of the Acquired Locations by the Sellers prior to the Closing
(including security deposits, but only if and to the extent such deposits are
released by the landlords of the leased real property at the Acquired Locations
on or prior to Closing) unless otherwise allocated pursuant to §2.10;
 
         (e)   all rights in and with respect to the assets associated with
(whether in trust, reserve, or otherwise) employee benefit plans of the Sellers,
if any, including, without limitation, any Employee Plan;
 
(f)  all rights in and with respect to insurance policies of the Sellers;
 
9

--------------------------------------------------------------------------------


 
 
(g)  all corporate, financial (including, without limitation, Tax),
computer,  and human resource books, records and systems of the Sellers,
including without limitation those used in connection with the Acquired
Locations;
 
(h)  all Intellectual Property used in connection with the operations of the
Acquired Locations, goodwill associated therewith, licenses and sublicenses
granted in respect thereto and rights thereunder, remedies against infringements
thereof and rights to protection of interest therein; and
 
(i)        all inventories, merchandise and supplies of the Sellers that do not
constitute Acquired Inventory under this Agreement.
 
2.3.  Assumption of Liabilities.
 
At the Closing, Buyer will deliver to Sellers an instrument of assumption
whereby on the terms and subject to the conditions set forth herein and except
as excluded by §2.4 hereof, Buyer will undertake, assume, agree to satisfy or
perform when due and hold Sellers harmless from and indemnify Sellers against
the following Liabilities of the Sellers (the “Assumed Liabilities”):


(a)  all Liabilities of the Sellers under the Leases included in the Acquired
Assets (other than those Liabilities that arose or accrued solely based on any
act, event, or omission that occurred prior to the Closing, which shall in all
cases be retained by Sellers irrespective of whether they are known at Closing
or become known only after the Closing, except to the extent adjusted pursuant
to §2.10 hereof);
 
(b)  all Liabilities for Taxes relating to the Acquired Locations that are
incurred subsequent to the Closing (unless otherwise allocated pursuant to
§2.10);
 
(c)  all other Liabilities relating to the operations of the Acquired Locations
or the ownership of the Acquired Assets, but in each such case only to the
extent they arise or accrue after the Closing; and
 
(d)  all Liabilities relating to or arising from the Buyer’s use of the
utilities and telephone accounts of the Sellers pursuant to §7.5.
 
2.4.  Liabilities Not Assumed.
 
Except as expressly set forth in this Agreement, the Buyer will not assume or
perform any Liabilities not specifically covered in §2.3 hereof including, but
not limited to, the following Liabilities (the “Retained Liabilities”), which
shall be retained by the Sellers:


(a)  any Liability of the Sellers for Taxes (i) not relating to the Acquired
Locations or (ii) incurred or arising on or prior to the Closing (unless
otherwise allocated pursuant to §2.10);
 
10

--------------------------------------------------------------------------------


 
 
(b)  any Liability of the Sellers for costs and expenses incurred in connection
with this Agreement, the making or performance of this Agreement and the
transactions contemplated hereby;
 
(c)  any Liability of the Sellers to indemnify any Person, except to the extent
arising under the Leases for acts, events, or omissions that may take place or
transpire after the Closing (unless otherwise allocated pursuant to §2.10);
 
(d)  any Liability associated with any Employee Plan;
 
(e)  any Liability of the Sellers arising under this Agreement except as set
forth in the indemnification provisions of §8 hereof, to the extent set forth
therein;
 
(f)  any Liability arising out of or relating to the Excluded Assets;
 
(g)  any Liability to Affiliates of Sellers;
 
(h)  any Liability relating to former employees of Sellers no longer employed by
Sellers as of the close of business on the Closing Date, except to the extent,
if any, that Buyer has specifically assumed or agreed to assume responsibility
for such obligations in this Agreement; and
 
(i)  any Liability under any Leases that accrued or arose based solely on any
act, event, or omission that occurred prior to or through and including the
Closing Date (unless otherwise allocated pursuant to §2.10).
 
2.5.  Purchase Price.
 
The Buyer agrees to purchase the Acquired Assets (other than the Acquired
Inventory) and the covenant not to compete provided for in §7.1 hereunder for
One Million Three Hundred Fifty Thousand Dollars ($1,350,000) and additionally
agrees to purchase the Acquired Inventory  at the purchase price determined in
accordance with §2.12 below (together, the “Purchase Price”), subject to any
adjustment pursuant to §§ 2.9, 2.10 or 2.11 below, payable at Closing by release
of the Deposit to Seller and the balance by wire transfer of immediately
available funds in accordance with written instructions of the Sellers given to
the Buyer not less than two Business Days prior to the Closing Date.


2.6.  The Closing.
 
The effective time of the closing of the transactions contemplated by this
Agreement (the “Closing”) shall be the commencement of business at the Acquired
Locations on January 3, 2008 (the “Closing Date”).


2.7.  Deliveries by Sellers and Buyer.
 
At the Closing:


11

--------------------------------------------------------------------------------


 
 
(i)           the Sellers shall deliver to the Buyer the various certificates,
instruments and documents referred to in §6.1;


(ii)           the Buyer and Buyer Parent shall deliver to the Sellers the
various certificates, instruments and documents referred to in §6.2;


(iii)          the Sellers shall execute and deliver to the Buyer and Buyer
Parent a bill of sale in substantially the form attached hereto as Exhibit A
(the “Bill of Sale”) and such other instruments of conveyance as the Buyer and
Buyer Parent and their counsel may reasonably request in order to effect the
sale, transfer, conveyance and assignment to the Buyer and Buyer Parent of valid
ownership of the Acquired Assets;


(iv)          the Buyer and Buyer Parent shall execute and deliver to the
Sellers an instrument of assumption in substantially the form attached hereto as
Exhibit B (the “Instrument of Assignment and Assumption”) and such other
instruments as the Sellers and their counsel may reasonably request in order to
effect the assumption by the Buyer and Buyer Parent of the Assumed Liabilities;


(v)           the Sellers and Buyer shall each execute and deliver to the other
an Assignment and Assumption of Lease substantially in the form attached hereto
as Exhibit C (the "Lease Assignment and Assumption") with respect to each lease
relating to the real property at the Acquired Locations, with each such Lease
Assignment and Assumption governed by and construed in accordance with the terms
of this Agreement and, in the event that any provision of either such Lease
Assignment and Assumption is construed to conflict with a provision in this
Agreement, the provision in this Agreement shall be deemed to be controlling;


(vi)          the Buyer shall pay to the Sellers the Purchase Price set forth in
§2.5, subject to any adjustment thereunder or elsewhere hereunder;


(vii)         the Sellers shall deliver to the Buyer, or otherwise put the Buyer
in possession and control of, all of the Acquired Assets of a tangible nature;
and


(viii)        the Buyer and the Sellers shall execute and deliver to each other
a cross-receipt evidencing the transactions referred to above.


As used in this Agreement, the term “Closing Documents” shall mean each Bill of
Sale, the Instrument of Assignment and Assumption, each Lease Assignment and
Assumption, and any other instruments of sale, transfer, conveyance, assignment,
and assumption of liabilities executed and delivered by the Parties pursuant to
this §2.7 or §7.8 (Further Assurances).


2.8.      Allocation of Purchase Price.
 
The Buyer and the Sellers agree that the Purchase Price shall be allocated in
accordance with Schedule 2.8, which will be prepared by the Parties within one
hundred twenty (120) calendar days following the Closing Date, or as soon as
practicable thereafter, in accordance with Section 1060 of the United States
Internal Revenue Code of 1986, as amended, and will be revised to reflect any
adjustments necessary as a result of any Purchase Price adjustment pursuant to
§§ 2.9, 2.10, 2.11 and 2.12 below.  The Buyer, Buyer Parent, and the Sellers
shall use such allocation in all relevant Tax Returns.


12

--------------------------------------------------------------------------------


 
 
2.9.  Deposit.  
 
Within five Business Days after Sellers obtain consents from the lessors under
each of the Leases for the real property at the Acquired Locations pursuant to
the provisions of §5.8 hereunder, Buyer shall deposit in escrow with a mutually
agreed upon escrow agent the sum of One Hundred Thirty Five Thousand Dollars
($135,000) (such amount, plus all interest earned thereon, the “Deposit”), which
Deposit shall be applied against the Purchase Price due and payable at the
Closing, or refunded in full to Buyer if the Closing does not occur through no
fault of Buyer.


2.10.    Prorations.
 
(a)  the following items shall be prorated between Buyer and Sellers as of and
through the Closing Date and shall constitute an adjustment to the Purchase
Price:
 
(i)   All ad valorem, real and personal property Taxes (including without
limitation any such Taxes paid indirectly through the lessors under or relating
to the Leases), general and special assessments (solely with respect to
installments due in the current Tax year), and any other property Taxes relating
to the Acquired Assets for the current tax year; however, if the amount of such
Tax for the current Tax year is not determinable, it shall be initially be
prorated on the basis of the Tax for the immediately preceding Tax year or, if
greater, the amounts billed by the landlords for the current period and finally
adjusted after the amount of Tax for the current Tax year becomes determinable,
 
(ii)   All payments to the lessors under or relating to the Leases, including
unpaid or prepaid rent, security deposits (which shall be returned to the
Sellers to the extent released by the lessors), and common area maintenance
charges; and
 
(iii)           Any prepaid expenses associated with the operation of the
Acquired Locations which were paid by Sellers in the Ordinary Course of
Business, including without limitation telephone expenses and utility charges,
but excluding advertising expenses.
 
(b)   Sellers shall bear the cost and expense of all prorated items set forth in
this §2.10 applicable to periods prior to and including the Closing Date and
shall receive the benefits thereof, Buyer shall bear the cost and expense of
payment of all prorated items set forth in this §2.10 applicable to periods from
and after the Closing Date and shall receive the benefits thereof, and the
Purchase Price shall be adjusted, if necessary, to account for such division of
the costs and expenses of prorated items.
 
13

--------------------------------------------------------------------------------


 
 
(c)  At the Closing, all such amounts shall be estimated by the Parties in the
manner set forth above or otherwise in good faith, with final adjusting payments
due once the actual amounts are determined. After Closing, either Party, at its
option, may give the other Party written notice of the correct amount of any
payment any necessary adjustment to the prorations due under this §2.10
(accompanied by documentation substantiating such amount) and (B) the Party from
whom additional payment is required will pay the applicable amount within ten
Business Days after such notice.
 
2.11.  Purchase Price Adjustment for Lease Security Deposits.
 
In the event that one or more of the Sellers’ security deposits relating to the
real property at the Acquired Locations are not released by the landlords on or
prior to Closing, then the Purchase Price payable under §2.5 hereunder shall be
increased by an amount (not to exceed Fifty Thousand Dollars ($50,000)) equal to
the security deposits of the Sellers that are not being released by the
landlords, with said adjustment to the Purchase Price, if any, serving as full
consideration for the transfer and assignment by the Sellers to the Buyer of
their interest in said unreleased security deposits.
 
2.12.  Acquired Inventory.
 
(a)           Sellers agree to sell and Buyer agrees to purchase an amount not
to exceed Four Hundred Thousand Dollars ($400,000) worth of mutually agreed upon
inventory at the Acquired Locations on the Closing Date (valued at Sellers’ cost
as determined from Sellers’ books and records maintained in accordance with
GAAP) subject to the conditions of this §2.12 and as set forth on Schedule 2.12
(such inventory, the “Acquired Inventory”).


(b)           In determining what shall constitute Acquired Inventory for
purposes of this Agreement, the Parties agree that it shall consist only of such
inventories and items of merchandise at the Acquired Locations that are saleable
in the Ordinary Course of Business as mutually determined by Buyer and Buyer
Parent and Sellers and conform to the provisions of Section 2.12(d) below.  In
the event that such inventories and items of merchandise are valued at greater
than $400,000 (measured by Sellers’ cost and as verified with and accepted by
Buyer and Buyer Parent under this §2.12) (“Excess Inventory”), then Buyer may
elect to purchase any or all of such Excess Inventory or exclude any thereof
from the purchase hereunder.


(c)           In connection with the provisions of this §2.12, the Sellers and
Buyer shall cause to be taken a physical inventory (units and costs) of all
items of merchandise located at the Acquired Locations (the “Inventory Taking”),
which Inventory Taking shall take place and be completed following the close of
business at the Acquired Locations on January 2, 2008 and before the
commencement of business on the Closing Date.  In the event that the Parties
mutually agree that inclement winter weather would impede or prevent the
Inventory Taking to take place on such date, the Inventory Taking shall place on
January 3, 2008.  The Sellers and Buyer shall jointly employ WIS or another
mutually acceptable independent inventory taking service (the “Inventory Taking
Service”) to conduct the Inventory Taking.  The Inventory Taking shall be
conducted in accordance with procedures and instructions as shall be mutually
agreed upon by the parties, which will include producing electronic data files
in a format capable of being readily inputted into Buyer’s electronic inventory
and merchandising system (the “Inventory Taking Instructions”)).  The Sellers
and Buyer shall each be responsible for one-half (1/2) of the fees and expenses
of the Inventory Taking Service.  Except as provided in the immediately
preceding sentence, the Sellers and Buyer shall each bear their respective costs
and expenses relative to the Inventory Taking.  The Sellers and Buyer shall each
have the right to have such number of representatives present during the
Inventory Taking as they reasonably deem necessary, and shall each have the
right to review and verify the listing and tabulation of the Inventory Taking
Service.  The Sellers agree that during the conduct of the Inventory Taking, the
retail stores at the Acquired Locations shall be closed to the public and no
sales or other transactions shall be conducted.


14

--------------------------------------------------------------------------------


 
 
(d)           In mutually agreeing to the items of merchandise that shall
constitute Acquired Inventory, the Parties agree that Acquired Inventory shall
not include any (i) Defective Merchandise, (ii) Out-Of-Season Merchandise, (iii)
Clearance Merchandise, (iv) Greeting Card Merchandise, (v) items or merchandise
not located at the Acquired Locations, (vi) Obsolete Merchandise, (vii) Excess
Seasonal Merchandise, and (viii) Special Order Merchandise which is not received
at the Acquired Locations or picked up by customers prior to the Closing
Date.  Notwithstanding anything to the contrary in the foregoing, Acquired
Inventory also shall not include: (1) goods which belong to sublessees,
licensees or concessionaires of the Sellers; (2) goods held by the Sellers on
memo, on consignment, or as bailee; and (3) furnishings, trade fixtures,
furniture and equipment and improvements to real property which are located at
the Acquired Locations.


(e)           As used in this §2.12 and elsewhere herein, the following terms
shall have the respective meanings set forth below:


“Clearance Merchandise” as to a Seller means merchandise that has been offered
for sale at a point-of-sale discount equal to fifty percent (50%) or greater off
such Seller’s normal selling price.


“Defective Merchandise” means any item of merchandise identified and agreed upon
by Sellers and Buyer during the Inventory Taking as defective or otherwise not
saleable in the Ordinary Course of Business because it is dented, worn,
scratched, broken, faded, torn, mismatched, mistailored, is an outdated food
item, or is affected by other similar defects rendering it not first quality, or
has been segregated by Sellers as “discontinued” merchandise.


“Excess Seasonal Merchandise” as to each Seller means items in inventory of
seasonal, holiday, or packaway merchandise (other than Out-of-Season
Merchandise) in quantities or amounts that exceed what was sold by such Seller
in the immediately previous selling season during calendar 2007.


15

--------------------------------------------------------------------------------


 
 
“Greeting Card Merchandise” means all items of merchandise constituting greeting
cards.


“Layaway, Repair, and Special Order Merchandise” means all items of merchandise
held at the Acquired Locations on layaway or for repair, or customer-specific
special orders for goods, in each case pursuant to binding agreements, invoices
or other legal documentation, where (A) the documentation is clear as to the
name, address, telephone number, date of last payment and balance due from the
customer, and (B) the goods subject to layaway, repair or special order are
properly identified, segregated, and in a condition as described in the
documentation.


“Obsolete Merchandise” means all items that are not saleable or useable due to
age or similar factors, including merchandise such as film, batteries and
similar items with use expiration dates that are within 60 days of product
expiration date.


“Out-Of-Season Merchandise” means all items of seasonal, holiday, or packaway
merchandise that relate to seasons or holidays that fall in any one calendar
year between Halloween and New Year’s Day, inclusive, and shall expressly be
deemed to include, without limitation, Halloween, Thanksgiving, Christmas,
Hanukah, Kwanzaa, New Year’s Eve and New Year’s Day merchandise.


(f)           The Sellers shall retain all responsibility for any goods not
included as “Acquired Inventory” hereunder.  All items not included in the
Acquired Inventory, (and that are not otherwise an Acquired Asset hereunder)
including any Excess Inventory will be removed by the Sellers from the Acquired
Locations at a practicable time but in no event later than two days after the
Closing Date.  The Buyer and Buyer Parent shall have no cost, expense or
responsibility in connection with any goods not included in Acquired Inventory.
 
3.     REPRESENTATIONS AND WARRANTIES OF THE SELLERS.
 
The Sellers jointly and severally represent and warrant to the Buyer and Buyer
Parent that, except as set forth in the disclosure schedule attached to this
Agreement (the “Disclosure Schedule”):
 
3.1        Organization and Qualification of the Sellers.
 
Party City Warwick is a corporation that is duly organized, validly existing,
and in good standing under the laws of the State of Rhode Island, Party City
Lincoln is a limited liability company that is duly organized, validly existing,
and in good standing under the laws of the State of Rhode Island,  and each of
the Sellers are qualified to do business in the State of Rhode Island.  Neither
Seller has any subsidiary.


16

--------------------------------------------------------------------------------


 
 
3.2        Authorization of Transaction.
 
Prior to the date hereof, the Board of Directors of Party City Warwick and the
Members of Party City Lincoln, by written consent in lieu of a special meeting
of the Board of Directors (in the case of Party City Warwick) and of the Members
(in the case of Party City Lincoln), adopted and approved this Agreement and the
transactions contemplated hereby.  No vote of the holders of any class of
capital stock of the Sellers is necessary to adopt and approve this Agreement or
the transactions contemplated hereby.  The Sellers have the power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and have taken all actions necessary to authorize the consummation of
the transactions contemplated hereby and the performance of its obligations
hereunder.  This Agreement has been duly executed and delivered by the Sellers
and is Enforceable against the Sellers.


3.3        Noncontravention.
 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby (including the assignments and
assumptions referred to in §2 above), will (i) violate any Legal Requirement to
which the Sellers are subject, (ii) result in a breach or violation of, or
default under, any Contractual Obligation of the Sellers, (iii) require any
action by (including any authorization, consent or approval), or in respect of
(including notice to), any Person under any Contractual Obligation of the
Sellers (other than the Leases relating to the real property at the Acquired
Locations), or (iv) result in a breach or violation of, or default under, the
Sellers’ charter, bylaws or other organizational documents.


3.4        Brokers’ Fees.
 
The Sellers do not have any Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.


3.5        Assets.
 
The Sellers have good title to (or, in the case of the Leases, a valid and
subsisting leasehold interest in or right to use), and the power to sell or
transfer to the Buyer, all of the Acquired Assets free and clear of any Liens.


3.6        Legal and Other Compliance.
 
The Sellers are in material compliance with all applicable Legal Requirements
relating to the conduct of the Businesses, and no Action has been filed or
commenced or, to the Sellers' Knowledge, threatened against either of them
alleging any failure so to comply. Without limiting the generality of the
foregoing, the Sellers acknowledge that the bulk transfer laws in The State of
Rhode Island are no longer in effect.


3.7        Consents.
 
The Sellers have given all of the material third party notices and will have
procured on or before September 14, 2007 the material third party consents,
approvals, waivers, and, in the case of holders of Liens, pay off or partial
release letters, necessary to permit the consummation by the Sellers of the
transactions contemplated hereby, as set forth on §3.7 of the Disclosure
Schedule.


17

--------------------------------------------------------------------------------


 
 
3.8        Property, Plant and Equipment.
 
The Personal Property and other tangible assets included in the Acquired Assets
that are material to the operation of the Acquired Locations as conducted on the
Closing Date are in good operating condition and repair (subject to normal wear
and tear, scheduled maintenance, and retirement).  The Sellers have obtained an
estoppel from the lessors under the Leases in respect of real property relating
to the Acquired Locations.


3.9        Litigation.
 
There are no Actions to which either Seller is a party (either as plaintiff or
defendant) or to which the Acquired Assets are subject pending or, to the
Sellers’ Knowledge, threatened that, individually or collectively, would be
reasonably likely to result in a Material Adverse Effect, or that question the
validity of this Agreement or of any action taken or to be taken pursuant to or
in connection with the provisions of this Agreement.  There are no outstanding
judgments, orders, decrees, citations, fines or penalties or written notices of
violation against the Seller affecting the Acquired Assets or the Assumed
Liabilities under any Legal Requirement.


3.10  Environmental Matters.
 
Sellers have complied with all applicable Environmental Laws relating to the
Acquired Locations, except for violation of Environmental Laws that have not had
and would not reasonably be expected to have a Material Adverse Effect.  There
is no pending or, to Sellers’ Knowledge, threatened in writing civil or criminal
litigation, notice of violation, formal administrative proceeding, or
investigation, inquiry or information request by any governmental or
administrative entity relating to any Environmental Law relating to the Acquired
Locations.  To the Sellers’ Knowledge, with respect to the Acquired Locations,
no individual or entity has any material liabilities or material obligations
arising from the release or threatened release of Materials of Environmental
Concern into the environment. Neither Seller nor to Sellers’ Knowledge any other
individual or entity is a party or bound by any court order, administrative
order, consent order, or other written agreement or release with any
governmental entity entered into in connection with any legal obligation or
liability arising under any Environmental Law with respect to the Acquired
Locations.  To the Sellers’ Knowledge, the Sellers do not possess any documents
(whether in hard copy or electronic form) that contain any material
environmental reports, investigations, or audits relating to the Acquired
Locations.  Except as may be described in §3.10 of the Disclosure Schedule or as
has not had or would not reasonably be expected to have a Material Adverse
Effect: (i) the Seller has all material permits, licenses and other
authorizations required to operate the Acquired Locations under any applicable
Environmental Laws and (ii) neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will require any
investigation, remediation or other action with respect to Materials of
Environmental Concern, or any notice to or consent of any Governmental
Authority, pursuant to any applicable Environmental Laws.


18

--------------------------------------------------------------------------------


 
 
3.11  Affiliated Transactions.
 
No Affiliate of the Sellers owns or otherwise has any rights to or interests in
any Acquired Assets, or has engaged in business dealings with the Sellers
related to the Acquired Locations other than on arms-length terms which are no
less favorable to the Sellers than those which could be obtained with a third
party which is not an Affiliate of the Sellers.


3.12  Absence of Certain Developments.
 
Since the Most Recent FYE Balance Sheet Date, (a) there has not been any
material adverse change in or material adverse effect on the Acquired Assets and
no event has occurred or circumstance exists that would be reasonably likely to
result in such a change or effect and (b) the Acquired Locations have only been
operated in the Ordinary Course of Business.


3.13  Employment.
 
The Sellers are not a party to (a) any labor, collective bargaining union or
similar agreement, (b) the employment by Sellers of each Hired Employee is
terminable at will, (c) the Sellers are and have been in compliance in all
material respects with any obligations arising under a collective bargaining
agreement or any obligations arising under employee benefit plans in each case
with respect to the Acquired Locations, and (d) the Sellers have paid or will
pay in full to all Hired Employees all amounts currently due and payable for
wages, salaries, commissions, bonuses, benefits and other compensation accrued
as of the Closing Date.  There are no pending or threatened workers’
compensation claims, nor, to the Sellers’ Knowledge, any basis for any such
claims.


3.14  Certain Financial Information.
 
The Sellers have provided to the Buyer the Financial Statements.  The Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, fairly present the financial
condition, results of operations and cash flows of the Sellers as of the
respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Sellers; provided, however, that
the Financial Statements referred to in clause (b) of the definition of such
term are subject to normal recurring year-end adjustments (which will not be
material) and do not include footnotes.  Notwithstanding the foregoing, the
monthly sales and profit and loss statements attached to §3.14 of the Disclosure
Schedule, as updated from time to time from the date of this Agreement until the
Closing pursuant to §5.7 hereof were (or will be) prepared in accordance with
the past custom and practice of the Sellers and fairly present (or will fairly
present) the results of operations of the Acquired Locations set forth therein
as of the respective dates thereof and for the periods referred to therein.


3.15  Undisclosed Liabilities.
 
To the Sellers' Knowledge, except for Liabilities (i) arising in the Ordinary
Course of Business since the Most Recent FYE Balance Sheet Date, (ii) under the
Leases included in the Acquired Assets, (iii) for accounts payable of the
Acquired Location, the Acquired Locations have no material Liabilities that
would be required to be disclosed in financial statements prepared in accordance
with GAAP.


19

--------------------------------------------------------------------------------


 
 
3.16  Tax Matters.
 
(a)           Each of the Sellers has filed on a timely basis all Tax Returns
that it was required to file, and all such Tax Returns were complete and
accurate in all material respects.   Each of the Sellers has paid on a timely
basis all Taxes that were due and payable on or prior to the date hereof and as
of Closing, shall have paid all such Taxes due and payable on or prior to the
Closing Date.  The unpaid Taxes of the Sellers for tax periods through the Most
Recent FYE Balance Sheet Date do not exceed the accruals and reserves for Taxes
(excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the Most Recent FYE
Balance Sheet, and will not exceed the accruals and reserves thereof as of the
Closing Date.  Neither Seller has any actual or potential liability for any Tax
obligation of any taxpayer (including any affiliated group of corporations or
other entities that included the Sellers during a prior period) other than the
Sellers.  All Taxes that the Sellers are or were required by law to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Authority.
 
(b)           The Sellers have delivered to the Buyer complete and accurate
copies of all federal and state income Tax Returns of the Sellers for their
three most recent fiscal years ending prior to the date hereof. No examination
or audit of any Tax Return of the Sellers by any Governmental Authority is
currently in progress or, to the Sellers’ Knowledge, threatened or contemplated.
 
(c)           Neither Seller:
 
(i)           has made any payments, is obligated to make any payments, or is a
party to any agreement that could obligate it to make any payments that may be
treated as an “excess parachute payment” under Section 280G of the Code;
 
(ii)           has any actual or potential liability for any Taxes of any person
(other than the Sellers) under Treasury Regulation Section 1.1502-6 (or any
similar provision of federal, state, local, or foreign law), or as a transferee
or successor, by contract, or otherwise; or
 
(iii)           is or has been required to make a basis reduction pursuant to
Treasury Regulation Section 1.1502-20(b) or Treasury Regulation Section
1.337(d)-2(b).
 
(d)           Neither Seller has undergone a change in its method of accounting
resulting in an adjustment to its taxable income pursuant to Section 481 of the
Code.
 
(e)           At all times since January 1, 2001, for federal income tax
purposes, Party City Warwick (and any predecessor of Party City Warwick) has
been a validly electing “S corporation” within the meaning of Sections 1361 and
1362 of the Code and has validly elected (if necessary) and been treated in a
similar manner for purposes of the income tax laws of all states in which it has
been subject to income taxation.  At all times since January 20, 2004, for
federal income tax purposes, Party City Lincoln (and any predecessor of Party
City Lincoln) has validly been classified as a partnership under Section 7701 of
the Code and the Treasury Regulations thereunder and has been subject to
taxation under Subchapter K of Chapter 1 of the Code and has validly been
treated in a similar manner for purposes of the income tax laws of all states in
which it has been subject to income taxation.
 
20

--------------------------------------------------------------------------------


 
 
3.17  Contracts.
 
(a)           Schedule 3.17 of the Disclosure Schedule lists all contracts,
contract rights, agreements and leases used in or acquired for the conduct of
its business at the Acquired Locations (written or oral) to which either Seller
is a party.
 
(b)           Except with respect to the Excluded Contracts identified on
Schedule 3.17, each Seller has delivered to the Buyer and Buyer Parent a
complete and accurate copy of each agreement listed in Schedule 3.17 of the
Disclosure Schedule.  With respect to each agreement so listed:  (i) the
agreement is legal, valid, binding and enforceable and in full force and effect;
(ii) for those agreements to which a Seller is a party, the agreement is
assignable by such Seller to the Buyer without the consent or approval of any
party (except as set forth in Schedule 3.17 of the Disclosure Schedule) and will
continue to be legal, valid, binding and enforceable and in full force and
effect immediately prior to the Closing; and (iii) neither Sellers nor, to the
Sellers’ Knowledge, any other party, is in breach or violation of, or default
under, any such agreement, and no event has occurred, is pending or, to Sellers’
Knowledge, is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute a breach or default by a Seller or, to Sellers’
Knowledge, any other party under such agreement.
 
3.18  Insurance.
 
The Sellers have and maintain adequate insurance policy coverage (including,
without limitation, fire, theft, casualty, comprehensive general liability,
workers compensation, and business interruption) under policies which are in
full force and effect.  Such insurance policies are of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Sellers.  Such insurance coverage is and will be
adequate to cover all claims made or arising prior to the Closing hereunder in
respect of the conduct and operation of the Businesses at the Acquired
Locations.  The Sellers have no knowledge of any threatened termination of, or
premium increase with respect to, any such policy.
 
3.19  No Material Adverse Change.
 
There is and has been no Material Adverse Effect on Sellers’ Businesses at the
Acquired Locations since the Most Recent FYE Balance Sheet Date or from that
represented and disclosed in previous discussions with Buyer.
 
3.20  No Competing Superstore.
 
There has been no opening or announced opening on or before August 15, 2007 of
any permanent party goods “superstore” (i.e., of more than approximately 9,000
square feet) within a ten mile radius of either of the Acquired Locations, and,
to Sellers’ Knowledge, at no time prior to Closing was such a permanent party
goods “superstore” scheduled, planned, or announced to be opened within a ten
mile radius of either of the Acquired Locations.
 
21

--------------------------------------------------------------------------------


 
 
4.  
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND BUYER PARENT.

 
   The Buyer and Buyer Parent jointly and severally represent and warrant to the
Seller that:


4.1  Organization and Qualification of the Buyer and Buyer Parent.
 
The Buyer and Buyer Parent are each a corporation that is duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and are each qualified to do business in The Commonwealth of Massachusetts.


4.2  Authorization of Transaction.
 
Prior to the date hereof, the Board of Directors of the Buyer and Buyer Parent,
respectively, at a meeting duly called and held, or by written consent in lieu
of a special meeting of the Board of Directors, adopted and approved this
Agreement and the transactions contemplated hereby.  No vote of the holders of
any class of capital stock of the Buyer or Buyer Parent is necessary to adopt
and approve this Agreement or the transactions contemplated hereby.  The Buyer
and Buyer Parent each have the power and authority (including full corporate
power and authority) to execute and deliver this Agreement and have taken all
actions necessary to authorize the consummation of the transactions contemplated
hereby and thereby and the performance of its obligations hereunder and
thereunder.  This Agreement has been duly executed and delivered by each of the
Buyer and Buyer Parent and is or will be, as applicable, Enforceable against
each of the Buyer and Buyer Parent.


4.3  Noncontravention.
 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby (including, without limitation, the
assignments and assumptions referred to in §2 above, will (i) violate any
material Legal Requirement to which the Buyer or Buyer Parent is subject, (ii)
result in a material breach or violation of, or default under, any material
Contractual Obligation of the Buyer or Buyer Parent, (iii), except as set forth
on Schedule 4.5, require any action by (including any authorization, consent or
approval), or in respect of (including notice to), any Person under any material
Contractual Obligation of the Buyer or Buyer Parent or (iv) result in a breach
or violation of, or default under, the Buyer’s or Buyer Parent's charter or
bylaws.


4.4  Brokers’ Fees.
 
The Buyer and Buyer Parent do not have any Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Seller could become
liable or obligated.


22

--------------------------------------------------------------------------------


 
 
4.5  Consents.
 
The Buyer and Buyer Parent have given all of the material third party notices
and procured, or will procure by Closing, the material third party consents,
approvals, and waivers necessary to permit the consummation by the Buyer and
Buyer Parent of the transactions contemplated hereby, as set forth on Schedule
4.5.


    4.6  Litigation.
 
There are no Actions to which either the Buyer or Buyer Parent is a party
(either as plaintiff or defendant) or to which either of its assets are subject
pending or, to the Buyer’s Knowledge, threatened that question the validity of
this Agreement or of any action taken or to be taken pursuant to or in
connection with the provisions of this Agreement.


5.             PRE-CLOSING COVENANTS.
 
    The Parties agree as follows:


5.1  General.
 
From the date of this Agreement until the Closing, each of the Buyer, Buyer
Parent and Sellers will use their commercially reasonable best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the other Parties’ closing
conditions set forth in §6.2 and §6.1, respectively).


5.2  Notices and Consents.
 
From the date of this Agreement until the Closing, each of the Buyer, Buyer
Parent and Sellers will give any notices to third parties and will obtain the
third party consents, approvals or waivers that are set forth on Schedules 3.7
and 4.5 respectively.


5.3  Operation of Businesses.
 
From the date of this Agreement until the Closing, the Sellers will not engage
in any practice, take any action, or enter into any transaction with respect to
the conduct of the Businesses outside the Ordinary Course of Business and shall
not, without limitation, engage in any going out of business or similar sales
(however denominated), nor sell off any merchandise at sale prices that are
inconsistent with Sellers’ past practices.  Without limiting the generality of
the foregoing, from the date of this Agreement until the Closing, the Seller
will use commercially reasonably efforts to keep the Businesses and Acquired
Assets substantially intact, including their present operations, physical
facilities, working conditions, and relationships with lessors, licensors,
suppliers, customers, and employees relating to the Businesses.  Notwithstanding
the foregoing, Sellers will not, without Buyer’s prior written consent, enter
into any new contracts, agreements, or obligations with respect to the Acquired
Locations or the Businesses thereat, whether written or oral, unless the same
shall be terminable by their terms on not more than thirty (30) days notice, nor
enter into any new employment contracts with any employees of Sellers, nor grant
any increase to employees’ pay in excess of the Sellers’ standard pay practices,
but in no event more than three percent (3%) per annum.  Prior to the Closing,
Sellers and their Affiliates shall not operate, manage, or invest in, directly
or indirectly, any temporary Halloween or any party goods store within a
three-and-one-half (3-1/2) mile radius of the Acquired Locations or at any other
location within a three-and-one-half (3-1/2) mile radius of any currently
existing store of Buyer.


23

--------------------------------------------------------------------------------


 
 
5.4  Full Access.
 
From the date of this Agreement until the Closing, the Sellers will permit the
Buyer, Buyer Parent, and their representatives to have full access at all
reasonable times, upon reasonable notice, and in a manner not to interfere with
the Sellers’ business operations or normal employee relations, to all premises,
properties, books, records, and documents exclusively of or pertaining
exclusively to the Businesses.  


5.5  Notice of Developments.
 
From the date of this Agreement until the Closing, each Party will give prompt
written notice to the other Party of any material development causing a breach
of any of its own representations and warranties in §3 and §4 above; provided,
however, that compliance with the disclosure requirements of this §5.5 shall not
relieve a Party of any obligation with respect to any of its representations,
warranties or covenants in this Agreement or waive any condition to any other
Party’s obligations under this Agreement.  


5.6  Exclusivity.
 
From the date hereof and until Closing, neither the Sellers, nor any of their
respective officers, directors, representatives, shareholders, members,
managers, agents or Affiliates shall (a) directly or indirectly solicit,
initiate or encourage the submission of any Transaction Proposal (as defined
below) with; (b) negotiate, furnish, or cause to be furnished any information
to, or otherwise cooperate with; or (c) enter into any contract, agreement in
principle, or other commitment (whether or not legally binding) with, any
person, partnership, corporation, or liability company or other entity (other
than Buyer Parent, Buyer or their representatives) with respect to or for any
Transaction Proposal.  Sellers shall promptly disclose to Buyer and Buyer Parent
any Transaction Proposal received by them during such period (and in no event
later than the next Business Day after they shall have received such Transaction
Proposal).  As used herein, “Transaction Proposal” means a proposal for the
acquisition of the entire or any portion of the capital stock of any of the
Sellers, or any material portion of the assets or the Businesses of the Sellers
at the Acquired Locations outside the Ordinary Course of Business, or any
merger, consolidation, reorganization or business combination involving the
Sellers.


24

--------------------------------------------------------------------------------


 
 
5.7  Monthly Financial Reports.
 
From the date of this Agreement until the Closing, the Sellers shall
periodically, regularly and promptly update the monthly sales and profit and
loss statements set forth on §3.14 of the Disclosure Schedule for each
successive monthly period by providing to Buyer and Buyer Parent copies of the
same no later than the next Business Day after they become available.


5.8  Lease Assignments.
 
Sellers will obtain not later than September 14, 2007 the written consents and
approvals of their respective landlords (and any mortgagees) to the assignment
of the Leases for their leased real property at the Acquired Locations to Buyer,
including, as applicable, consent to such changes that may be necessary to the
use and/or the signage clauses under such Leases to permit Buyer’s use of the
Acquired Locations for the conduct by Buyer of a typical “iParty”
store.   Within five business days after Sellers obtain all such necessary
landlord consents in the form satisfactory to Buyer, Buyer shall make payment of
the Deposit pursuant to §2.9 of this Agreement.  Sellers shall use commercially
reasonable efforts to cause the landlords to release their security deposits
relating to the leased real property at the Acquired Locations without requiring
replacement security deposits from Buyer.  The Parties hereto agree that if such
security deposits are released by the landlords at any time between the date of
this Agreement and the Closing Date the same shall be paid over to the Sellers,
but that if such security deposits are not released by the landlords on or prior
to the Closing Date, then the Purchase Price otherwise payable under §2.5
hereunder shall be adjusted in accordance with the provisions of §2.11 above.
 
5.9  Rhode Island Tax Good Standing
 
The Sellers shall obtain before or at Closing tax releases for all state
unemployment, sales, use, and other taxes under all applicable Rhode Island
state laws (as in effect on the Closing Date), including, without limitation,
§28-40-15, §28-43-21, §44-19-22 and §44-11-29 of the General Laws of Rhode
Island (and any successor statutes or provisions) and shall obtain and provide
the Buyer with Letters of Tax Good Standing (or similar documentation) as to
each Seller from the Rhode Island Division of Taxation (or other applicable
Rhode Island governmental agency or body).
 
6  
CONDITIONS TO OBLIGATION TO CLOSE.

 
6.1  Conditions to Obligation of the Buyer and Buyer Parent.
 
The obligation of the Buyer and Buyer Parent to consummate the transactions to
be performed by them in connection with the Closing is subject to satisfaction
of the following conditions; provided, however, that the Buyer and Buyer Parent
may waive any condition specified in this §6.1 by written notice to the Sellers:
 
(a)    Representations and Warranties.   The representations and warranties set
forth in §3 above shall be true and correct in all material respects as of the
date hereof and at and as of the Closing Date, other than representations and
warranties that expressly speak only as of a specific date or time, which will
be true and correct as of such specified date or time;
 
25

--------------------------------------------------------------------------------


 
 
(b)    Performance by Sellers.  The Sellers shall have performed and complied in
all material respects with all of their covenants, agreements and obligations
contained in this Agreement that are required to be performed or complied with
by the Sellers at or prior to the Closing;


(c)    Consents.  The Sellers shall have given all of the material third party
notices and procured all of the material third party consents, approvals, and
waivers necessary to permit the consummation by the Sellers of the transactions
contemplated hereby as set forth on Schedule 3.7, including consents of the
lessors under the Leases and a release of any and all Liens.   The Buyer and
Buyer Parent shall have procured all of the consents listed on Schedule 4.5.
 
(d)    Absence of Litigation.  No Action shall be pending or threatened in
writing wherein an unfavorable injunction would (i) prevent consummation of any
of the transactions contemplated by this Agreement, (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, or (iii) be reasonably likely to have a Material Adverse Effect or
materially affect adversely the right of the Buyer or Buyer Parent to own the
Acquired Assets (and no such injunction shall be in effect); and
 
(e)    Financial Statements and Records.  Receipt and review to Buyer’s
satisfaction of Sellers’ Financial Statements for each monthly period from
April, 2007 through and inclusive of November 2007;
 
(f)    No Material Adverse Effect.  There is and has been no Material Adverse
Effect on Sellers’ Businesses at the Acquired Locations since the Most Recent
FYE Balance Sheet Date or from that represented and disclosed in previous
discussions with Buyer;
 
(g)    No Competing Superstore.  There has been no opening or announcement on or
before October 1, 2007 of a scheduled or planned opening of any permanent party
goods “superstore” (i.e., of more than approximately 9,000 square feet) within a
three (3) mile radius of either of the Acquired Locations;
 
(h)   Sellers shall have conducted their Businesses at the Acquired Locations in
the Ordinary Course of Business in a manner consistent with past
practices.  Sellers shall not have engaged in any going out of business or
similar sales (however denominated), nor any sell off of merchandise at sale
prices or discounts that are inconsistent with Sellers’ past practices, nor have
made any other material adverse change in the Businesses conducted by Sellers at
the Acquired Locations.   Sellers have not entered into any new contracts for
the Acquired Locations without Buyer’s consent unless they are terminable on not
more than 30 days notice, nor have entered into any employment contracts with
any employees, nor granted any increase to employees’ pay in excess of the
Sellers’ standard pay increases, not to exceed 3% per annum.   Prior to Closing,
Sellers and their Affiliates shall not have operated, managed, or invested in,
directly or indirectly, any temporary Halloween or any party good stores within
a three-and-one-half (3-1/2) mile radius of the Acquired Locations or at any
other location within a three-and-one-half (3-1/2) mile radius of any currently
existing store of Buyer; and
 
26

--------------------------------------------------------------------------------


 
 
 
(i)    Party City Consents.  Sellers have obtained no later than September 14,
2007 any and all consents required of Party City Corporation for the
transactions contemplated hereby, it being expressly agreed that Buyer is not
seeking to obtain rights to continue to operate the Acquired Locations as Party
City franchised stores.

(j)    Certificate.  The Sellers shall have delivered to the Buyer and Buyer
Parent a certificate to the effect that each of the conditions specified above
in §6.1 (a)-(i) are satisfied in all respects.
 
6.2  Conditions to Obligations of the Sellers.
 
The obligation of the Sellers to consummate the transactions to be performed by
them in connection with the Closing is subject to satisfaction of the following
conditions; provided, however, that the Sellers may waive any condition
specified in this § 6.2 by written notice to the Buyer and Buyer Parent.
 
(a)    Representations and Warranties.  The representations and warranties set
forth in §4 above shall be true and correct in all material respects as of the
date hereof and at and as of the Closing Date, other than representations and
warranties that expressly speak only as of a specific date or time, which will
be true and correct as of such specified date or time;
 
(b)    Performance by Buyer and Buyer Parent.  The Buyer and Buyer Parent shall
have performed and complied in all material respects with all of their
covenants, agreements and obligations contained in this Agreement that are
required to be performed or complied with by the Buyer and Buyer Parent at or
prior to the Closing;
 
(c)    Consents.  The Buyer and Buyer Parent shall have given all of the
material third party notices and procured all of the material third party
consents, approvals, and waivers necessary to permit the consummation by the
Buyer and Buyer Parent of the transactions contemplated hereby as set forth on
Schedule 4.5;
 
(d)    Absence of Litigation.  No Action shall be pending or threatened wherein
an unfavorable injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement, (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation, or (iii)
be reasonably likely to have a material adverse effect on or materially affect
adversely the right of the Sellers to have an Enforceable interest in and right
under this Agreement (and no such injunction shall be in effect); and
 
27

--------------------------------------------------------------------------------



 
(e)    Certificate.  The Buyer and Buyer Parent shall have delivered to the
Seller a certificate to the effect that each of the conditions specified above
in §6.2(a) through (d) is satisfied in all respects.
 
7  
POST-CLOSING COVENANTS.

 
7.1  Non-Competition.
 
The Seller agrees that, in consideration of the transactions contemplated by
this Agreement, the Sellers and the other Restricted Parties shall not, on or
prior to the fifth anniversary of the Closing Date, directly or indirectly,
open, operate, control or invest in, in each case, any new retail party goods
store engaged in any way or manner with the sale and marketing for sale or
rental of any party, birthday, seasonal or holiday goods, paper goods, costumes,
masks, supplies, gift items, balloons, candy, stationery, greeting cards, or
services (including, without limitation, any retail party goods stores that are
opened and operated temporarily or Halloween or any other holiday or season)
anywhere in the State of Rhode Island, and shall not on or prior to the third
anniversary of the Closing Date directly or indirectly, open, operate, control,
or invest in, in each case, any new retail party goods store (including, without
limitation, any retail party goods stores that are opened and operated
temporarily for Halloween or any other holiday or season) that is located within
a three-and-one-half (3-1/2) mile radius of any retail store owned, operated,
controlled, managed or invested in by the Buyer or Buyer Parent anywhere in
Massachusetts, Rhode Island, New Hampshire, Vermont, Maine, or Connecticut (such
respective five- and three-year periods, the “Non-Competition Period” and, both
of such geographical areas, the “Restricted Region”).  Notwithstanding the
foregoing, the Restricted Parties shall not during the Non-Competition Period
and in the Restricted Region directly or indirectly, open, operate, control or
invest in, any retail stores that are not retail party goods stores that sell,
market for sale, or rent anything other than a de minimis amount of any party,
birthday, seasonal or holiday goods, paper goods, costumes, masks, supplies,
gift items, balloons, candy, stationery, greeting cards, or services (measured
as less than five percent (5%) of annual store revenues and less than five
percent (5%) of retail square footage).


Sellers acknowledge and agree that (i) the provisions of this §7.1 will not
impose an undue hardship on them and (ii) breach of the provisions of this §7.1
will cause irreparable injury and damage to Buyer and Buyer Parent, the exact
amount of which will be difficult to ascertain and that remedies at law for any
such breach would be inadequate and that therefore, in the event of such a
breach, Buyer and Buyer Parent shall be entitled, in addition to all remedies
available at law, to equitable relief without posting any bond or other
undertaking.
 
7.2  Payment Received.
 
In the event that a Party receives any payment or other amount owing to such
Party but allocated to another Party pursuant to this Agreement, the receiving
Party agrees to forward such payments in good faith as promptly as practicable
to the applicable Party.


28

--------------------------------------------------------------------------------


 
 
7.3  Employees.
 
(a)    Contemporaneously with the Closing, Sellers intend to terminate all
employees who work at the Acquired Location (the "Employees").  Sellers shall be
solely responsible for all termination payments and obligations to such
Employees, including, without limitation, any severance and other costs and
expenses incurred in connection with such termination. Through the Closing Date,
Sellers shall comply with their COBRA obligations, if any.
 
(b)    Upon the occurrence of the Closing, Buyer and/or Buyer Parent may, but
are not obligated to, offer to those Employees it selects employment by Buyer
and/or Buyer Parent.  Subject to the other provisions of this §7.3, with respect
to any “employee benefit plan”, as defined in Section 3(3) of ERISA, maintained
by Buyer and/or Buyer Parent (including any severance plan), for all purposes,
including determining eligibility to participate and vesting, service with the
Sellers or any subsidiary or predecessor of the Seller shall be treated as
service with Buyer, Buyer Parent, or any of their subsidiaries; provided,
however, that such service need not be recognized to the extent that such
recognition would result in any duplication of benefits.
 
(c)    Employees who accept offers of employment made by Buyer and/or Buyer
Parent pursuant to §7.3(b) shall be referred to hereinafter as “Hired
Employees.”  For all periods following the Closing Date the Buyer and/or Buyer
Parent hereby (i) acknowledge and agree that the Sellers shall not be
responsible for paying any salary, wages, pension, retirement, savings, health,
welfare and other benefits (whether arising by contract, plan, statute or
otherwise) with respect to such Hired Employees in connection with their
employment by the Buyer and/or Buyer Parent and (ii) agree to comply with their
COBRA obligations, if any, in the event that, subsequent to their hire by the
Buyer and/or Buyer Parent, the employment of such Hired Employees is terminated
by the Buyer and/or Buyer Parent.

7.4  Reimbursement for Returns, Merchandise Credits and Gift Certificates.
 
Following the Closing Date, Buyer may, in the ordinary course of business,
accept any of the following:


(a)    the return of a retail product sold by the Sellers in connection with the
Acquired Locations prior to the Closing Date and refund no more than the retail
purchase price of such product and any associated sales tax to the purchaser of
such product; or


(b)    a merchandise credit or gift certificate for a retail product sold by the
Buyer that was issued by the Sellers in connection with the Acquired Locations
prior to the Closing Date and such acceptance is for no more than the original
face amount of such merchandise credit or gift certificate.


29

--------------------------------------------------------------------------------


 
 
The Sellers agree to a hold back of the Purchase Price in the amount of Fifteen
Thousand ($15,000) to be used to reimburse the Buyer for the amount of such
refund or the face amount of such merchandise credit or gift certificate that is
paid or accepted, as applicable, by the Buyer.  At its option, the Buyer shall
retain (and credit for reimbursement from the hold back) or return to Seller
(and forward but not credit for reimbursement from the hold back) all of such
returned items. Within ninety (90) days of the Closing Date, the Buyer shall
provide written notice to the Sellers of all such returns, merchandise credits
and gift certificates accepted, including which of such items the Buyer has
elected to retain and which to return and forward to the Sellers and the
aggregate amount due to the Buyer pursuant to this §7.4 along with any
supporting documentation reasonably requested by the Seller.  Any such
reimbursement to the Buyer shall occur by wire transfer of immediately available
funds within five (5) Business Days after the receipt by the Seller of the
Buyer's written notice and accompanying documentation pursuant to the preceding
sentence.  Any balance remaining of the hold back after the expiration of such
ninety (90) day period shall be released to the Sellers.  For the avoidance of
doubt, the Sellers shall receive a credit for such returned merchandise (in an
amount equal to the Sellers’ cost) if it shall be deemed Acquired Inventory in
accordance with §2.12 hereof and the Buyer elects to retain and buy such
returned merchandise, but not if the Buyer elects to return such returned
merchandise to the Sellers.


7.5  Utilities and Telephone Service.
 
Subject to the provisions of §§ 2.1(d) and 2.10(c) above, Seller shall cancel
its utilities and telephone accounts at the Acquired Location on the date that
is five (5) Business Days after the Closing Date and Buyer will be responsible
for opening and arranging its own utility and telephone accounts thereafter.


7.6  Future Assurances.
 
At any time and from time to time after the Closing, at the request of a Party
and without further consideration, each other Party will execute and deliver
such other instruments of sale, transfer, conveyance, assignment and
confirmation and take such action as the requesting Party may reasonably
determine is necessary to effectuate the provisions and purposes of this
Agreement.


8  
INDEMNIFICATION.

 
8.1  Buyer’s Indemnification.
 
Subject to the limitations set forth in this §6, the Buyer and Buyer Parent
shall jointly and severally indemnify and hold harmless, to the fullest extent
permitted by law, Sellers, and their direct and indirect partners, stockholders,
members, managers, officers, directors, employees, agents and Affiliates
(collectively, the “Seller Indemnitees”) from, against and in respect of Losses
arising from or related to any of the following:


30

--------------------------------------------------------------------------------


 
 
(a)    any breach or default in performance by the Buyer or Buyer Parent of any
covenant or agreement of the Buyer or Buyer Parent contained in this Agreement
or any Closing Document;


(b)    any breach of, or inaccuracy in, any representation or warranty made by
the Buyer or Buyer Parent in (i) §4.1, §4.2, §4.3, or §4.4 of this Agreement,
(ii) any Closing Document, or (iii) any certificate or other document delivered
by the Buyer or Buyer Parent pursuant hereto or thereto (in each case, as such
representation or warranty would read if all qualifications as to materiality
were deleted therefrom); or


(c)    any use of (i) the Transitional Assets by the Buyer or Buyer Parent
pursuant to §7.6 or (ii) the Sellers' utilities and telephone accounts by the
Buyer or Buyer Parent pursuant to §7.5; or
 
(d)    any Assumed Liabilities.
 
8.2  Seller’s Indemnification.
 
Subject to the limitations set forth in this §8, the Seller shall indemnify and
hold harmless, to the fullest extent permitted by law, the Buyer, Buyer Parent,
and their direct and indirect partners, stockholders, members, managers,
officers, directors, employees, agents and Affiliates (collectively, the “Buyer
Indemnitees”) from, against and in respect of Losses arising from or related to
any of the following:


(a)    any breach or default in performance by the Seller of any covenant or
agreement of the Seller contained in this Agreement or any Closing Document;


(b)    any breach of, or inaccuracy in, any representation or warranty made by
the Seller in (i) §3.1, §3.2, §3.3, §3.4, or §3.5 of this Agreement, (ii) any
Closing Document, or (iii) any certificate or other document delivered by the
Seller pursuant hereto or thereto (in each case, as such representation or
warranty would read if all qualifications as to materiality, including each
reference to the defined term “Material Adverse Effect” were deleted therefrom);
or
 
(c)    any Retained Liabilities.
 
8.3  Time Limitations.
 
(a)    Regardless of any investigation made at any time by or on behalf of any
Party hereto or of any information any Party may have in respect thereof, except
as set forth in paragraphs (b) and (c) of this §8.3, all of the representations
and warranties made by the Buyer, Buyer Parent, and Sellers herein and all
known, unknown or unasserted claims and causes of action with respect thereto
will terminate upon the Closing Date and no claim may be made or suit instituted
with respect to such representations and warranties pursuant to this §6
thereafter.


31

--------------------------------------------------------------------------------


 
 
(b)    No claim may be made or suit instituted under §8.1(b) or §8.2(b) after
the close of business on the date that is twelve (12) months after the Closing
Date.


(c)    Claims may be made or suits instituted at any time if such claims or
suits are based upon fraud or intentional misrepresentation or are under
§8.1(a), §8.1(c), §8.1(d), §8.2(a), or §8.2(c) (subject to any applicable
statutes of limitation).


(d)    For purposes of this §8, any claim for indemnification shall be duly made
by delivering written notice of such claim describing with reasonable
specificity (in light of the facts then known) the amount and basis of such
claim to the Buyer, Buyer Parent, or the Seller, as applicable, prior to the
applicable limitation date specified in this §8.3.


(e)    Notwithstanding the limitation dates set forth in this §8.4 above,
obligations to indemnify shall not terminate with respect to any claim as to
which the Indemnified Party shall have, before the expiration of the applicable
time limitation, made a bona fide claim by delivering notice in accordance with
§8.4(d) above.


8.4  Certain Other Indemnity Matters.
 
Except with respect to §7.1, and except with respect to claims relating to fraud
or intentional misrepresentation, the sole and exclusive remedies of each Seller
Indemnitee and each Buyer Indemnitee as against any Person from and after the
Closing with respect to any and all claims of any kind whatsoever relating to
the subject matter of this Agreement shall be pursuant to the indemnification
provisions set forth in this §8.  In furtherance of and subject to the
foregoing, the Seller, Buyer, and Buyer Parent hereby waive, to the fullest
extent permitted under applicable law, and agree not to assert and to cause each
of the other Seller Indemnitees and Buyer Indemnitees not to assert in any
Action or proceeding of any kind, any and all rights, claims and causes of
action it may now or hereafter have against any Party and any of their
respective Affiliates and their respective members, partners, stockholders,
officers, directors, employees, agents and representatives and their respective
Affiliates relating to the subject matter of this Agreement, other than claims
for indemnification asserted as permitted by and in accordance with the
provisions set forth in this §8 (including any such rights, claims or causes of
action arising under or based upon common law or other Legal
Requirements).  Upon making any payment to an Indemnified Party for any
indemnification claim pursuant to this §8, the Indemnifying Party shall be
subrogated, to the extent of such payment, to any rights which the Indemnified
Party may have against other Persons with respect to the subject matter
underlying such indemnification claim.  The Parties shall take all reasonable
steps to mitigate all such Losses upon and after becoming aware of any event
which could reasonably be expected to give rise to any Losses with respect to
which indemnification may be requested hereunder.  Any insurance proceeds and
Tax Benefits actually received or realized by an Indemnified Party (or an
Affiliate of an Indemnified Party) after indemnification shall have been made to
such Indemnified Party hereunder that were not given effect, pursuant to the
definition of “Loss”, in determining the amount of such Loss, up to the amount
of such Loss, shall be refunded to the Indemnifying Party by the Indemnified
Party.  To the extent permitted under applicable Legal Requirements, any and all
payments or offsets pursuant to this §8 shall be deemed for Tax purposes to be
adjustments to the Purchase Price.


32

--------------------------------------------------------------------------------


 
 
8.5  Third Party Claims.
 
Promptly after the receipt by any Person entitled to indemnification pursuant to
this §8 (the “Indemnified Party”) of notice of the commencement of any Action
against such Indemnified Party by a third party, such Indemnified Party shall,
if a claim with respect thereto is to be made against any party obligated to
provide indemnification pursuant to this §8 (the “Indemnifying Party”), give
such Indemnifying Party written notice thereof in reasonable detail in light of
the circumstances then known to such Indemnified Party.  The failure to give
such notice shall not relieve any Indemnifying Party from any obligation
hereunder except where, and then solely to the extent that, such failure
actually and materially prejudices the rights of such Indemnifying Party.  Such
Indemnifying Party shall have the right to defend such claim, at such
Indemnifying Party’s expense and with counsel of its choice reasonably
satisfactory to the Indemnified Party, provided that the Indemnifying Party
conducts the defense of such claim actively and diligently.  If the Indemnifying
Party assumes the defense of such claim, the Indemnified Party agrees to
reasonably cooperate in such defense so long as the Indemnified Party is not
materially prejudiced thereby.  So long as the Indemnifying Party is conducting
the defense of such claim actively and diligently, the Indemnified Party may
retain separate co-counsel at its sole cost and expense and may participate in
the defense of such claim, and neither any Indemnifying Party nor any
Indemnified Party will consent to the entry of any judgment or enter into any
settlement with respect to such claim without the prior written consent of the
other, which consent will not be unreasonably withheld (provided that such
consent shall be granted in connection with any settlement (i) containing a full
release of the party from whom such consent is so requested and (ii) in the case
of a consent from an Indemnified Party, involving only monetary damages).  In
the event the Indemnifying Party does not or ceases to conduct the defense of
such claim actively and diligently, (x) the Indemnified Party may defend
against, and, with the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld), consent to the entry of any
judgment or enter into any settlement with respect to, such claim, (y) the
Indemnifying Party will reimburse the Indemnified Party promptly and
periodically for the costs of defending against such claim, including reasonable
attorneys’ fees and expenses and (z) the Indemnifying Party will remain
responsible for any Losses the Indemnified Party may suffer as a result of such
claim to the full extent provided in this §8.


8.6  Information.
 
Each Party hereby agrees to provide to the other Parties on request all
information and documentation reasonably necessary to support and verify any
Losses which give rise to a claim for indemnification pursuant to this §8 and to
provide reasonable access to all books, records and personnel in their
possession or under their control which would have a bearing on such claim.


9  
TERMINATION.

 
9.1  Termination of Agreement.
 
The Parties may terminate this Agreement prior to the Closing, as provided
below:


33

--------------------------------------------------------------------------------


 
 
(a)           the Parties may terminate this Agreement by mutual written
consent;


(b)           the Buyer and Buyer Parent may terminate this Agreement by giving
written notice to the Sellers in the event a Seller is in breach of any
representation, warranty or covenant contained in this Agreement, and such
breach, individually or in combination with any other such breach, (i) would
cause the conditions set forth in §6.1 not to be satisfied and (ii) is not cured
within 20 days following delivery by the Buyer and Buyer Parent to the Sellers
of written notice of such breach;


(c)           the Sellers may terminate this Agreement by giving written notice
to the Buyer and Buyer Parent in the event the Buyer or Buyer Parent is in
breach of any representation, warranty or covenant contained in this Agreement,
and such breach, individually or in combination with any other such breach, (i)
would cause the conditions set forth in §6.2 not to be satisfied and (ii) is not
cured within 20 days following delivery by the Sellers to the Buyer and Buyer
Parent of written notice of such breach;


(d)           the Buyer and Buyer Parent may terminate this Agreement by giving
written notice to the Sellers if the Closing shall not have occurred on or
before January 3, 2008 by reason of the failure of any condition precedent under
§6.1 (unless the failure results primarily from a breach by the Buyer or Buyer
Parent of any representation, warranty or covenant contained in this Agreement);
or


(e)           the Sellers may terminate this Agreement by giving written notice
to the Buyer and Buyer Parent if the Closing shall not have occurred on or
before January 3, 2008 by reason of the failure any condition precedent under
§6.2 (unless the failure results primarily from a breach by the Sellers of any
representation, warranty or covenant contained in this Agreement).


9.2  Effect of Termination.
 
If this Agreement is terminated pursuant to §8.1, all obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party
(except for any liability of a Party resulting from such Party’s breach or
default of this Agreement) and the provisions of §2.9 hereunder shall govern, if
applicable, the refund of the Deposit, if previously made, and its return to the
Buyer.  


10  
MISCELLANEOUS.

 
10.1  Press Releases
 
No public announcement, press release, or other publicity regarding this
Agreement or the transactions contemplated hereby shall be made prior to or
after the date of this Agreement without the prior written approval of the other
Parties following an opportunity to review such proposed announcement or
release.  Notwithstanding the foregoing, (i) nothing in this Agreement shall
preclude or prevent any Party from making any public announcement or filing that
the disclosing Party believes in good faith is required for it to comply with by
applicable law (in which case the disclosing Party will provide the other
Parties with the opportunity to review in advance the disclosure), including
applicable federal or state securities laws or any rules of a stock exchange
upon which any shares of such Party are listed for trading and (ii) the Parties
hereby approve the press releases and other documents attached hereto as
Schedule 10.1.
 
34

--------------------------------------------------------------------------------


 
 
10.2  Entire Agreement.
 
This Agreement, together with the Non-Disclosure Agreement and any side letters
or instruments related thereto, and Closing Documents, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior discussions, negotiations, proposals, undertakings,
understandings and agreements, whether written or oral, with respect thereto.
 
10.3  Succession and Assignment; No Third-Party Beneficiary.
 
Subject to the immediately following sentence, this Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, each of which such successors and permitted
assigns will be deemed to be a party hereto for all purposes hereof.  No Party
may assign, delegate or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties (except with respect to any successor to all or
substantially all of a Party’s business that becomes a party to this Agreement
and subject to the terms and conditions of this Agreement to the same extent,
and in the same capacity, as the Party which is so succeeded, in which case no
prior written consent shall be necessary hereunder).  Except as expressly
provided herein, this Agreement is for the sole benefit of the Parties and their
permitted successors and assignees and nothing herein expressed or implied will
give or be construed to give any Person, other than the Parties and such
successors and assignees, any legal or equitable rights hereunder.


10.4  Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute but one and the
same instrument.  This Agreement will become effective when duly executed by
each Party hereto.


10.5  Headings.
 
The headings contained in this Agreement are for convenience purposes only and
will not in any way affect the meaning or interpretation hereof.


35

--------------------------------------------------------------------------------


 
 
10.6  Notices.
 
All notices, requests, demands, claims and other communications required or
permitted to be delivered, given or otherwise provided under this Agreement must
be in writing and must be delivered, given or otherwise provided:


(a)           by hand (in which case, it will be effective upon delivery);


(b)           by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or
 
(c)           by overnight delivery by a nationally recognized courier service
(in which case, it will be effective on the Business Day after being deposited
with such courier service);


in each case, to the address (or facsimile number) listed below:
 
If to the Sellers:
 
242 Toby Hill Road
Westbrook, CT 06498


Phone: (203) 627-0560
Fax: (860) 399-4344
Attention:  Luis Art Linares
 
With a copy to:
 
McElroy Deutsch Mulvaney & Carpenter, LLP
1300 Mount Kemble Avenue
Morristown, New Jersey 07962


Phone: (973) 993-8100
Fax: (973) 425-0161
Attention:  Joseph P. LaSala, Esq.
 
If to the Buyer or Buyer Parent:
 
iParty Corp.
270 Bridge Street
Dedham, MA 02026
Phone: (781) 329-3952
Fax: (781) 326-7143
Attention:   Sal Perisano, Chairman & Chief Executive Officer
 
With a copy to:
 
Posternak Blankstein & Lund LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199
Phone: (617) 973-6147
Fax: (617) 722-4954
Attention:   Donald H. Siegel, P.C.
 
36

--------------------------------------------------------------------------------


 
 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
10.7  Governing Law.
 
This Agreement, the rights of the parties and all Actions arising in whole or in
part under or in connection herewith, will be governed by and construed in
accordance with the domestic substantive laws of The Commonwealth of
Massachusetts, without giving effect to any choice or conflict of law provision
or rule that would cause the application of the laws of any other jurisdiction.


10.8  Amendments and Waivers.
 
No amendment or waiver of any provision of this Agreement will be valid and
binding unless it is in writing and signed, in the case of an amendment, by
Buyer, Buyer Parent, and Sellers, or in the case of a waiver, by the Party
against whom the waiver is to be effective, and if the amendment or waiver is
applicable to any other party set forth on the signatures pages hereto, such
party.  No waiver by any Party of any breach or violation of, default under or
inaccuracy in any representation, warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent breach,
violation, default of, or inaccuracy in, any such representation, warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.  No delay or omission on the part of any
Party in exercising any right, power or remedy under this Agreement will operate
as a waiver thereof.


10.9  Severability.
 
Any term or provision of this Agreement or of any Section hereof that is invalid
or unenforceable in any situation in any jurisdiction, including without
limitation §7.1 hereof, will not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other
jurisdiction.  In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect, each Party hereto intends that
such provision will be construed by modifying or limiting it so as to be valid
and enforceable to the maximum extent compatible with, and possible under,
applicable law.


10.10  Expenses.
 
Each of the Buyer, Buyer Parent, and the Sellers will bear its own costs and
expenses (including legal and accounting fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.  Buyer
shall pay any sales, use, excise, transfer or other similar Tax (collectively,
“Transfer Taxes”) imposed with respect to the transactions contemplated by this
Agreement.


37

--------------------------------------------------------------------------------


 
 
10.11  Construction.
 
The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties
and no presumption or burden of proof will arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this
Agreement.  The Parties intend that each representation, warranty and covenant
contained herein will have independent significance.


10.12  Incorporation of Schedules.
 
The Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.


10.13  Jurisdiction.
 
Each Party to this Agreement, by its execution hereof, (a) hereby irrevocably
submits to the exclusive jurisdiction of the federal or state courts within The
Commonwealth of Massachusetts for the purpose of any Action between the Parties
arising in whole or in part under or in connection with this Agreement, (b)
hereby waives to the extent not prohibited by applicable law, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
any such Action brought in one of the above-named courts should be dismissed on
grounds of forum non conveniens, should be transferred or removed to any court
other than one of the above- named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court and (c) hereby agrees not to commence any such
Action other than before one of the above-named courts.  Notwithstanding the
previous sentence a Party may commence any Action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.


10.14  Venue.
 
Each Party agrees that for any Action between the Parties arising in whole or in
part under or in connection with this Agreement, such Party bring Actions only
in The Commonwealth of Massachusetts.  Each Party further waives any claim and
will not assert that venue should properly lie in any other location within the
selected jurisdiction.


10.15  Service of Process.
 
Each Party hereby (a) consents to service of process in any Action between the
Parties arising in whole or in part under or in connection with this Agreement
in any manner permitted by Massachusetts law, (b) agrees that service of process
made in accordance with clause (a) or made by registered or certified mail,
return receipt requested, at its address specified pursuant to §9.6, will
constitute good and valid service of process in any such Action and (c) waives
and agrees not to assert (by way of motion, as a defense, or otherwise) in any
such Action any claim that service of process made in accordance with clause (a)
or (b) does not constitute good and valid service of process.


38

--------------------------------------------------------------------------------


 
 
10.16  Waiver of Jury Trial.
 
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE
PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.




 
[The remainder of this page is intentionally left blank.]
 
 
 
 
 
 
 
 
39

--------------------------------------------------------------------------------


 
Asset Purchase Agreement
 
IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.
 
The Buyer:
iPARTY RETAIL STORES CORP.
     
By: s/SAL PERISANO____________
 
Name:  Sal Perisano
 
Title:   Chief Executive Officer
   
The Buyer Parent:
iPARTY CORP.
     
By: s/SAL PERISANO____________
 
Name:  Sal Perisano
 
Title:   Chief Executive Officer

 

--------------------------------------------------------------------------------


 
 
 
The Sellers:
PARTY CITY OF WARWICK, INC.
     
By: s/LUIS ART LINARES__________
 
Name:  Luis Art Linares
 
Title:   President
     
PARTY CITY OF LINCOLN, LLC
     
By: s/LUIS ART LINARES__________
 
Name:  Luis Art Linares
 
Title:   Managing Member
Solely with respect to §7.1 hereof:
   
s/LUIS ART LINARES_____________
 
Luis Art Linares
     
s/JOSE L. LINARES_______________
 
Jose L. Linares


